DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2022 has been entered.

Claim Status
Claims 1 and 23 are amended. Claims 24 and 25 are new. Claims 2-4 are cancelled. 
Claims 1 and 5-25 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection of the claims over Billings, and Ou in view of Whyman have been fully considered and are persuasive.  The 102 and 103 rejections of the claims have been withdrawn. 
Applicant’s arguments and amendments, filed 01 February 2022, with respect to the rejection(s) of the claims under Abichandani in view of Molinier have been fully 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 24 and 25, the claims each recite “further comprising: (ii-a) feeding at least a portion of the p-xylene depleted stream into the first ethyl- demethylation zone; and (ii-b) co-feeding molecular hydrogen into the first ethyl-demethylation zone, wherein the at least a portion of the p-xylene depleted stream and the molecular hydrogen are contacted with the first ethyl-demethylation catalyst in the first ethyl-demethylation zone.” However, claim 1 and claim 23 already recite in step (iii) contacting at least a portion of the p-xylene stream with a first ethyl-demethylation catalyst in the first ethyl-demethylation zone. There does not appear to be any support for the concept of two different portions of the p-xylene depleted stream passing to the same first ethyl-demethylation zone. Thus, it is not clear how the process is “further 
For purposes of examination, the Examiner will consider that the recitations of “(ii-a) feeding at least a portion of the p-xylene depleted stream into the first ethyl- demethylation zone” and “wherein the at least a portion of the p-xylene depleted stream…contacted with the first ethyl-demethylation catalyst in the first ethyl-demethylation zone” are redundant recitations which should be deleted. Thus, claims 24 and 25 will be considered as only reciting that molecular hydrogen is co-fed into the ethyl-demethylation zone and contacted with the catalyst, which does further limit the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Abichandani et al. (US 5,705,726).
With regard to claims 1 and 6, Abichandani teaches a method for xylene isomerization and ethylbenzene conversion (column 1, lines 15-17) comprising the following steps:
a) providing a stream comprising ethylbenzene, para-xylene, and ortho-xylene (column 4, line 22).
b) passing the stream to a para-xylene separation operation to produce a para-xylene rich stream and a para-xylene depleted stream (column 4, lines 29-31).
c) passing the para-xylene depleted stream into a reactor comprising a catalyst under conversion (ethyl-demethylation) conditions to produce an effluent (column 4, lines 33-35 and 39), where the conversion comprises converting ethylbenzene while simultaneously causing little or no xylene loss (column 1, lines 17-18) and the effluent comprises toluene (column 30, Example H, Table 5).
d) passing the entire effluent from c) (instant claim 6) into a second reactor comprising a catalyst effective to isomerize the xylenes (column 4, lines 38-43) including the meta-xylene (column 6, lines 62-63), wherein the second (isomerization) reactor is separate and downstream of the first (ethyl-demethylation) reactor (instant claim 1) (column 6, lines 56-60, and see Fig. 1, reactors 30 and 40).
e) providing the effluent stream to a xylene splitter and then back to the para-xylene separation (column 4, lines 50-51).
Abichandani does not explicitly teach that the conversion (ethyl-demethylation) catalyst favors conversion of ethylbenzene to toluene rather than to benzene, as claimed. However, Abichandani teaches a similar process for conversion of ethylbenzene under similar conditions (column 30, Example H, Table 5) and with a similar catalyst (column 12, lines 59-63, column 13, lines 1, 4 and 45-46). Thus, one of ordinary skill in the art would find it obvious that the process would produce a similar result, namely that the conversion favors toluene over benzene, absent any evidence to the contrary.
Abichandani does not explicitly teach that the isomerization catalyst also functions as an ethylbenzene conversion catalyst which converts at least a portion of the remaining ethylbenzene in the ethyl-demethylation effluent to toluene. However, Abichandani teaches a process for conversion of an effluent from an ethylbenzene conversion zone where the process comprises isomerization of a feed which includes ethylbenzene (column 30, Examples 13 and 14). Abichandani also teaches that the xylene isomerization catalyst is a catalyst comprising a zeolite and platinum metal (column 30, Examples 13 and 14) and that the isomerization conditions include a temperature of 600 to 900°F (315 to 482°C), a pressure of 50 to 400 psi (344 to 2757 kPa), a H2 to HC molar ratio of 0.1 to 10, and a WHSV of 3 to 50 hr-1 (column 9, lines 9-18). While Abichandani does not explicitly teach that the isomerization catalyst also functions as a ethylbenzene conversion catalyst which converts ethylbenzene to toluene favoring toluene over benzene, Abichandani teaches a feed to isomerization is the effluent from the ethylbenzene conversion (column 4, lines 38-43) where the effluent comprises ethylbenzene (column 30, Example H, Table 5), the instant specification teaches that the ethylbenzene conversion and xylenes isomerization can take place with the same catalyst (paragraph [0053]), and Abichandani teaches a catalyst and conditions which are similar to the ethylbenzene conversion catalyst and conditions of the instant specification and claims (claims 12-13, instant specification paragraph [0192]). Therefore, one of ordinary skill in the art would reasonably expect the catalyst of Abichandani to produce the same result as the claimed catalyst, namely conversion of ethylbenzene to toluene favoring toluene over benzene, as claimed, absent any evidence to the contrary. 
	With regard to claim 5, Abichandani teaches that the xylene isomerization conditions include liquid-phase conditions (column 9, lines 9-10 and 22).
	With regard to claim 8, Abichandani teaches that the xylene isomerization conditions include vapor phase conditions (column 9, lines 9-10 and 26).
With regard to claims 12 and 13, Abichandani teaches that the ethylbenzene conversion catalyst comprises a metal component which can be a Group VIIIA metal including Pt (column 12, line 63).
With regard to claim 14, Abichandani teaches that the metal component which is Pt is included in an amount of 0.1 to 2 wt% (column 13, lines 45-46), which is within the range of 0.1 to 10 wt% of instant claim 14. 
With regard to claims 15, and 16, Abichandani teaches that the ethylbenzene conversion catalyst comprises a metal component which can be a combination of Pt and Sn (column 13, line 4). 
With regard to claim 17, Abichandani teaches that the metal component can be a combination of Pt and Sn (column 13, line 4) and that the metal component is that amount which imparts or increases the catalytic ability of the catalyst (column 13, lines 36-38), which can be in the range of 0.001 to 10 wt% but varies with the nature of the component, where noble metals including platinum require less than less active base metals (column 13, lines 44-49). Thus, the amount of the platinum and tin metals when the combination of tin and platinum is used is a result-effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use an amount of 0.1 to 10 wt% tin in the catalyst comprising Pt and Sn, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
With regard to claims 18-20, Abichandani teaches that the ethylbenzene conversion catalyst further comprises at least 0.1 wt% alkali or alkaline earth metal (column 22, lines 52-55). This overlaps the range of 0.1 to 10 wt% of instant claim 20. While Abichandani does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 21, Abichandani teaches that the support for the metal is a zeolite (column 12, line 59).
With regard to claim 22, Abichandani teaches that the conditions for the ethylbenzene conversion (ethyl-demethylation) are a temperature of 800°F (427°C), a pressure of 150 psi (1034 kPa), a hydrogen to hydrocarbon molar ratio of 1, and a WHSV of 20 hr-1 (column 30, example H, Table 5). These are within the ranges of 200 to 500°C, 350 to 2500 kPa, 0.5 to 20 molar ratio hydrogen to hydrocarbon, and WHSV of 1 to 20 hr-1 of instant claim 22.
With regard to claim 23, Abichandani teaches a method for xylene isomerization and ethylbenzene conversion (column 1, lines 15-17) comprising the following steps:
a) providing a stream comprising ethylbenzene, para-xylene, and ortho-xylene (column 4, line 22).
b) passing the stream to a para-xylene separation operation to produce a para-xylene rich stream and a para-xylene depleted stream (column 4, lines 29-31).
c) passing the para-xylene depleted stream into a reactor comprising a catalyst under conversion (ethyl-demethylation) conditions to produce an effluent (column 4, lines 33-35 and 39), where the conversion comprises converting ethylbenzene while simultaneously causing little or no xylene loss (column 1, lines 17-18) and the effluent comprises toluene (column 30, Example H, Table 5).
d) passing the entire effluent from c) into a second reactor comprising a catalyst effective to isomerize the xylenes (column 4, lines 38-43) including the meta-xylene (column 6, lines 62-63), wherein the second (isomerization) reactor is separate and downstream of the first (ethyl-demethylation) reactor (column 6, lines 56-60, and see Fig. 1, reactors 30 and 40).
e) providing the effluent stream to a xylene splitter and then back to the para-xylene separation (column 4, lines 50-51).
Abichandani further teaches that the conditions for the ethylbenzene conversion (ethyl-demethylation) are a temperature of 800°F (427°C), a pressure of 150 psi (1034 kPa), a hydrogen to hydrocarbon molar ratio of 1, and a WHSV of 20 hr-1 (column 30, example H, Table 5). These are within the ranges of 200 to 500°C, 350 to 2500 kPa, 0.5 to 20 molar ratio hydrogen to hydrocarbon, and WHSV of 1 to 20 hr-1 of instant claim 23.
Abichandani also teaches that the catalyst for ethylbenzene conversion (ethyl-demethylation) includes a zeolite (support) comprising a metal which is preferably a noble metal (Group 10 metal) (column 12, line 59, column 13, line 1). 
Abichandani does not explicitly teach that the conversion (ethyl-demethylation) catalyst favors conversion of ethylbenzene to toluene rather than to benzene, as claimed. However, Abichandani teaches a similar process for conversion of ethylbenzene under similar conditions (column 30, Example H, Table5) and with a similar catalyst (column 12, lines 59-63, column 13, lines 1, 4 and 45-46). Thus, one of ordinary skill in the art would find it obvious that the process would produce a similar result, namely that the conversion favors toluene over benzene, absent any evidence to the contrary.
Abichandani does not explicitly teach that the isomerization catalyst also functions as an ethylbenzene conversion catalyst which converts at least a portion of the remaining ethylbenzene in the ethyl-demethylation effluent to toluene. However, Abichandani teaches a process for conversion of an effluent from an ethylbenzene conversion zone where the process comprises isomerization of a feed which includes ethylbenzene (column 30, Examples 13 and 14). Abichandani also teaches that the xylene isomerization catalyst is a catalyst comprising a zeolite and platinum metal (column 30, Examples 13 and 14) and that the isomerization conditions include a temperature of 600 to 900°F (315 to 482°C), a pressure of 50 to 400 psi (344 to 2757 kPa), a H2 to HC molar ratio of 0.1 to 10, and a WHSV of 3 to 50 hr-1 (column 9, lines 9-18). While Abichandani does not explicitly teach that the isomerization catalyst also functions as a ethylbenzene conversion catalyst which converts ethylbenzene to toluene favoring toluene over benzene, Abichandani teaches a feed to isomerization is the effluent from the ethylbenzene conversion (column 4, lines 38-43) where the effluent comprises ethylbenzene (column 30, Example H, Table 5), the instant specification teaches that the ethylbenzene conversion and xylenes isomerization can take place with the same catalyst (paragraph [0053]), and Abichandani teaches a catalyst and conditions which are similar to the ethylbenzene conversion catalyst and conditions of the instant specification and claims (claims 12-13, instant specification paragraph [0192]). Therefore, one of ordinary skill in the art would reasonably expect the catalyst of Abichandani to produce the same result as the claimed catalyst, namely conversion of ethylbenzene to toluene favoring toluene over benzene, as claimed, absent any evidence to the contrary.
	With regard to claims 24 and 25, Abichandani teaches as above that the p-xylene depleted stream is fed into the ethylbenzene conversion zone which comprises the catalyst (column 6, lines 49-52) and also that a hydrogen stream is co-fed into the ethylbenzene conversion reactor (column 6, lines 54-55).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abichandani et al. (US 5,705,726) as applied to claim 5 above, and further in view of Bambal et al. (US 2017/0297977).
With regard to claim 7, Abichandani teaches the method above, where the isomerization is liquid phase isomerization (column 9, lines 9-10 and 22).
Abichandani does not teach that the reaction can take place in the absence of hydrogen. However, Bambal teaches liquid phase xylene isomerization (paragraph [0002]). Bambal also teaches that the complete absence of hydrogen is an advantage in that it eliminates the need for gas-liquid separation at the reactor outlet (paragraph [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use liquid phase isomerization in the absence of hydrogen in the process of Abichandani, because each of Abichandani and Bambal teach liquid phase xylenes isomerization, and Bambal teaches that performing the isomerization in the absence of hydrogen provides the benefit of eliminating the need for gas-liquid separation at the reactor outlet (paragraph [0002]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abichandani et al. (US 5,705,726) as applied to claim 8 above, and further in view of Ou et al. (US 2015/0299071).
With regard to claim 9, Abichandani teaches the method above, where the xylenes isomerization can be liquid phase or vapor phase isomerization.
Abichandani does not teach separating the ethylbenzene conversion effluent into two portions for two separate isomerization zones.
Ou teaches an energy efficient process for xylenes isomerization (paragraph [0002]). Ou teaches a process comprising providing a PX-depleted stream, separating it into two portions and sending them in parallel to vapor-phase isomerization and liquid-phase isomerization, respectively (paragraph [0051]). Ou further teaches that this process significantly reduces the energy required to produce PX by minimizing the amount of xylenes recycle and energy-intensive vapor-phase isomerization while also significantly increasing the plant output of PX (paragraphs [0049]-[0050]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the energy efficient process of Ou into the xylenes isomerization process of Abichandani, because Abichandani and Ou each teach xylenes isomerization, and Ou teaches that performing isomerization in parallel with a liquid-phase isomerization and vapor-phase isomerization significantly reduces the energy required to produce PX by minimizing the amount of xylenes recycle and energy-intensive vapor-phase isomerization while also significantly increasing the plant output of PX (paragraphs [0049]-[0050]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abichandani et al. (US 5,705,726) as applied to claim 1 above, and further in view of Tinger et al. (US 2015/0251973).
With regard to claims 10 and 11, Abichandani teaches the method above, where the isomerization can include liquid phase isomerization (column 9, lines 9-10 and 22) and the conversion (ethyl-demethylation) product still contains a small amount of ethylbenzene (column 30, Table 5).
Abichandani does not teach removing a purge stream from the p-xylene depleted stream and/or the isomerization effluent.
Tinger teaches a method for processing purge streams in para-xylene production processes (paragraph [0002]). Tinger teaches that liquid phase isomerization minimizes xylene loss, however, little or none of the EB in the stream may be converted, and as a result the amount of EB can build up to very high levels in the xylenes loop (paragraph [0005]). Thus, to control the concentration of EB, it is necessary to remove a purge stream from the para-xylene depleted stream and/or the isomerized stream (paragraph [0011]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to remove a purge stream from the p-xylene depleted stream or the isomerization effluent of Abichandani as taught by Tinger, because both Abichandani and Tinger teach xylene isomerization in the liquid phase, Abichandani teaches that the product from the conversion (ethyl-demethylation) which is sent to the liquid-phase isomerization still contains a small amount of ethylbenzene, and Tinger teaches that because liquid phase isomerization converts a small amount or no ethylbenzene, it is necessary to purge a stream from the para-xylene depleted stream and/or the isomerized stream in the xylenes loop (paragraphs [0005], [0011]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772